DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 			Response to Amendment
 	This allowance is in response to Applicant's amendment filed on December 2, 2020. By the amendment, independent claim 27 has been amended. Claims 27-40 are currently pending. 
	
EXAMINER’S AMENDMENT	
 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Ross Spencer Garsson on February 22, 2021.
	In the claim(s):
The claim has been amended as follows:
Claim 27, line 27, “upon -- has been inserted.
	

	
 				Allowable Subject Matter
        Claims 27-40 are allowed	
			
		Reasons for Allowance
         The following is an Examiner’s statement of reasons for allowance:
          The prior art references most closely resembling Applicant’s claimed invention are Monaco et al. (U.S. Application Publication No. 2007/0192183), in view of Sharma et al (U.S. Application Publication No. 2008/0109397), and in further view of Meyer et al. (U.S. Application Publication No. 2011/0173071). The combination of Monaco et al, Sharma et al, and Meyer et al fails to teach or suggest:.  
providing a response in real time based upon the analyzed information gathered by the information monitoring devices, wherein the response is selected from a group consisting of:
sending a communication to the person directing the person to a location in the retail store at which the person can interact with the product, engaging the person based upon the product, wherein the engaging is performed using one more displays and content being displayed on the one or more displays is selected based used the product, sending a communication to a second person in the retail store who can then in real time interact with the person regarding the product, providing marketing or advertising information to the person in real time based upon the product, wherein the marketing or advertising information is either product to the person by a display at the retail store or by sending the marketing or advertising information to a mobile device of 
As per dependent claims 28-40, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 27. Therefore, they are allowable for the same reason set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should  preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Terminal Disclaimer
           	The terminal disclaimer filed on December 2, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 6,601,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
			




Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272- 6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/ROMAIN JEANTY/
Primary Examiner, 
Art Unit 3623